


110 HR 7122 IH: To amend title XIX of the Social Security Act to require

U.S. House of Representatives
2008-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7122
		IN THE HOUSE OF REPRESENTATIVES
		
			September 26, 2008
			Mr. Olver (for
			 himself, Mr. Waxman,
			 Mr. Berry,
			 Mr. Ross, Ms. DeLauro, Mr.
			 Allen, Mr. Markey,
			 Mr. McGovern,
			 Mrs. Capps,
			 Mr. Rush, Mr. Carnahan, Mr.
			 Hinchey, and Mr. Berman)
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend title XIX of the Social Security Act to require
		  State Medicaid plans to continue to cover non-emergency transportation to
		  medically necessary services.
	
	
		1.Continuing requirement of
			 Medicaid coverage of non-emergency transportation to medically necessary
			 services
			(a)RequirementSection 1902(a)(10) of the Social Security
			 Act (42 U.S.C. 1396a(a)(10)(A)) is amended—
				(1)in subparagraph
			 (A), by striking and (21) and inserting , (21), and
			 (28); and
				(2)in subparagraph
			 (C)(iv), by striking and (17) and inserting , (17), and
			 (28).
				(b)Description of
			 servicesSection 1905(a) of such Act (42 U.S.C. 1395d(a)) is
			 amended—
				(1)in paragraph (27),
			 by striking and at the end;
				(2)by redesignating
			 paragraph (28) as paragraph (29) and by striking the comma at the end and
			 inserting a semicolon; and
				(3)by
			 inserting after paragraph (27) the following new paragraph:
					
						(28)non-emergency transportation to medically
				necessary services, consistent with the requirement of section 431.53 of title
				42, Code of Federal Regulations, as in effect as of June 1, 2008;
				and
						.
				(c)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of the enactment of this Act and shall apply to transportation on or after
			 such date.
			(d)Suspension of
			 implementation of change in regulationThe Secretary of Health and Human Services
			 shall not—
				(1)implement section
			 440.390 of proposed subpart C of part 440 of title 42, Code of Federal
			 Regulations, contained in the proposed rule published on February 22, 2008, on
			 pages 9714 through 9727 of volume 73, Federal Register; and
				(2)promulgate or
			 implement any rule or provision—
					(A)similar to such
			 section or in contravention of the amendments made by subsections (a) and (b);
			 or
					(B)revising the
			 requirement, as in effect as of June 1, 2008, for non-emergency transportation
			 under the Medicaid program.
					
